J-A13011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: B.R., A               :   IN THE SUPERIOR COURT OF
 MINOR                                     :        PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: S.A., MOTHER                   :
                                           :
                                           :
                                           :
                                           :   No. 2094 EDA 2021

               Appeal from the Order Entered October 1, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0001046-2016


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY OLSON, J.:                                 FILED JULY 12, 2022

      Appellant, S.A., (“Mother”) appeals from the October 1, 2021 order that,

inter alia, found Mother to be a perpetrator of child abuse against her biological

child, B.R., born March 2005, (“B.R.”) and deemed a related child welfare

information system (“CWIS”) report (number 8926312) to be “founded.” We

affirm.

      The trial court summarized the procedural and factual history as follows:

      [B.R.] was adjudicated dependent on December 5, 2017. On
      September 29, 2020, the Philadelphia Department of Human
      Services ("DHS") received a child protective services ("CPS")
      report alleging [that,] earlier in the day[,] Mother attacked [B.R.].
      As a result, [B.R.] had multiple abrasions and contusions on her
      face and right arm. Mother punched [B.R.], pulled her hair[,] and
      hit her with an object, possibly a rock. [B.R.] was taken to [a
      hospital,] and Mother was arrested as a result. Mother was
      charged with felony aggravated assault, endangering the welfare
      of a child, and possession of an instrument of crime. The case
      was dismissed due to lack of prosecution by the Philadelphia
      District Attorney's Office.
J-A13011-22


        [On May 27, 2021, DHS filed a motion for [a] finding of child
        abuse[,] asserting that Mother was a perpetrator of child abuse
        against B.R. as a result of Mother’s actions on September 29,
        2020.] On October 1, 2021, the trial court held a child abuse
        hearing[.] Mother was present at the hearing and represented by
        counsel. After testimony, the trial court found that Mother was a
        perpetrator of child abuse against [B.R.]

Trial Court Opinion, 1/20/22, at 2 (extraneous capitalization omitted). The

trial court also deemed the CWIS report of alleged child abuse by Mother

against B.R. to be founded. Trial Court Order, 10/1/21. This appeal followed. 1

        Mother raises the following issues for our review:

        [1.]   Whether the trial court erred as a matter of law and abused
               its discretion when it found that [Mother] was a perpetrator
               of child abuse against B.R.?

        [2.]   Whether the trial court erred as a matter of law and abused
               its discretion when it found that the [CWIS] report of [child]
               abuse against [Mother] should be converted to a founded
               report?

Mother’s Brief at 3.

        Mother’s first issue challenges the trial court’s finding that Mother was

a perpetrator of child abuse, as defined by the Child Protective Services Law,

23 Pa.C.S.A. §§ 6301-6388, against B.R. Mother’s Brief at 10-27; see also

Mother’s Rule 1925 Statement, 10/13/21, at ¶1 (stating, “[t]he trial court

erred as a matter of law and abused its discretion when it found that [Mother]

was a perpetrator of child abuse against B.R.”).



____________________________________________


1   Both Mother and the trial court complied with Pa.R.A.P. 1925.


                                           -2-
J-A13011-22



       In reviewing a trial court order finding a parent or caregiver to be a

perpetrator of child abuse, this Court is “required to accept the findings of fact

and credibility determinations of the trial court, if they are supported by the

record[.]”    Interest of C.B., 264 A.3d 761, 770-771 (Pa. Super. 2021),

appeal denied, 270 A.3d 1098 (Pa. 2022). We are not bound, however, by

the trial court’s inferences or conclusions of law. C.B., 264 A.3d at 771.

       Although dependency proceedings, which include a petition requesting

a finding of child abuse, are governed by the Juvenile Act, 42 Pa.C.S.A.

§§ 6301-6375, the Child Protective Services Law “controls determinations

regarding findings of child abuse, which the [trial] court must find by clear

and convincing evidence.”         C.B., 264 A.3d at 770.   “Clear and convincing

evidence is evidence that is so clear, direct, weighty, and convincing as to

enable the trier[-]of[-]fact to come to a clear conviction, without hesitancy, of

the truth of the precise facts in issue.” Id. (original quotation marks omitted).

“The [Juvenile] Act and the [Child Protective Services Law] must be applied

together in the resolution of child abuse complaints under the [Child Protective

Services Law] and reference must be made to the definition sections of both

the [Child Protective Services Law] and the [Juvenile Act] to determine how

that finding of child abuse is interrelated.”2 Id. (original brackets omitted),

citing In Interest of J.R.W., 631 A.2d 1019, 1023 (Pa. Super. 1993).
____________________________________________


2 The Juvenile Act “is a procedural act which establishes jurisdiction in the
courts to legally intervene and make findings of dependency which, [] also



                                           -3-
J-A13011-22



       The Child Protective Services Law defines “child abuse,” in pertinent

part, as follows:

       The term “child abuse” shall mean intentionally, knowingly[,] or
       recklessly doing any of the following:

          (1) Causing bodily injury to a child through any recent act
          or failure to act.

                                           ...

          (5) Creating a reasonable likelihood of bodily injury to a
          child through any recent act or failure to act.

                                           ...

          (8) Engaging in any of the following recent acts:

                 (i) Kicking, biting, throwing, burning, stabbing[,] or
                 cutting a child in a manner that endangers the child.

23 Pa.C.S.A. § 6303(b.1)(1), (5), and (8)(i).3 “Bodily injury” is defined as

“[i]mpairment of physical condition or substantial pain.”         23 Pa.C.S.A.

§ 6303(a).     For purposes of the Child Protective Services Law, the terms
____________________________________________


includes child abuse.”       In Interest of J.R.W., 631 A.2d 1019, 1022
(Pa. Super. 1993). The Child Protective Services Law “was created primarily
for reporting suspected child abuse, providing the means for doing so and
establishing the persons responsible for reporting the abuse[.]” Id. The Child
Protective Services Law “does not provide for legal determinations of abuse;
it is mainly a vehicle for reporting abuse and bringing quickly into play those
services (including court hearings) available through county protective service
facilities for the care of the child.” Id.

3 We note that, effective December 31, 2014, “child abuse” may be proven
upon a showing that, inter alia, a recent act or failure to act caused “bodily
injury,” and a showing of “serious physical injury” (severe pain or significant
impairment of physical functioning) is no longer required. Compare, 23
Pa.C.S.A. § 6303 (effective Dec. 31, 2014) with 23 Pa.C.S.A. § 6303
(effective Sept. 2, 2014, to Dec. 30, 2014).


                                           -4-
J-A13011-22



“intentionally,” “knowingly,” and “recklessly” have the same meanings as set

forth in Section 302 of the Crimes Code. Id. Section 302 of the Crimes Code

defines these terms as follows:

      (1) A person acts intentionally with respect to a material element
      of an offense when:

         (i) if the element involves the nature of his conduct or a
         result thereof, it is his conscious object to engage in conduct
         of that nature or to cause such a result; and

         (ii) if the element involves the attendant circumstances, he
         is aware of the existence of such circumstances or he
         believes or hopes that they exist.

      (2) A person acts knowingly with respect to a material element of
      an offense when:

         (i) if the element involves the nature of his conduct or the
         attendant circumstances, he is aware that his conduct is of
         that nature or that such circumstances exist; and

         (ii) if the element involves a result of his conduct, he is
         aware that it is practically certain that his conduct will cause
         such a result.

      (3) A person acts recklessly with respect to a material element of
      an offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor's conduct and
      the circumstances known to him, its disregard involves a gross
      deviation from the standard of conduct that a reasonable person
      would observe in the actor's situation.

18 Pa.C.S.A. § 302(b)(1-3).

      Section 6303(d) of the Child Protective Services Law provides that

certain conduct, as set forth in Section 6304 of the Child Protective Services




                                      -5-
J-A13011-22



Law, is excluded from the term “child abuse.”         23 Pa.C.S.A. § 6303(d).

Section 6304 states, in pertinent part, as follows:

                  § 6304. Exclusions from child abuse

                                      ...

      (c) Use of force for supervision, control[,] and safety
      purposes.--Subject to subsection (d), the use of reasonable force
      on or against a child by the child's own parent or person
      responsible for the child's welfare shall not be considered child
      abuse if any of the following conditions apply:

         (1) The use of reasonable force constitutes incidental,
         minor[,] or reasonable physical contact with the child or
         other actions that are designed to maintain order and
         control.

         (2) The use of reasonable force is necessary:

            (i) to quell a disturbance or remove the child from the
            scene of a disturbance that threatens physical injury to
            persons or damage to property;

            (ii) to prevent the child from self-inflicted physical harm;

            (iii) for self-defense or the defense of another individual;
            or

            (iv) to obtain possession of weapons or other dangerous
            objects or controlled substances or paraphernalia that
            are on the child or within the control of the child.

      (d) Rights of parents.--Nothing in this chapter shall be
      construed to restrict the generally recognized existing rights of
      parents to use reasonable force on or against their children for the
      purposes of supervision, control[,] and discipline of their children.
      Such reasonable force shall not constitute child abuse.

23 Pa.C.S.A. § 6304(c) and (d).

      Here, Mother contends for the first time on appeal that “[t]he contact

that she had with [B.R.] was for the purpose of supervision, control, and


                                      -6-
J-A13011-22



discipline” and, as such, did not constitute “child abuse” pursuant to Section

6304(d). Mother’s Brief at 10, 15. Mother asserts that “[t]his case involves

a mother who used force [to defend] herself from her child[] and to supervise,

control, and discipline the child.” Id. at 15. Such conduct, Mother argues, is

“specifically excluded from the definition of child abuse.” Id. Mother contends

that the trial court erred in not considering, or providing an analysis

concerning, the exclusion of her conduct towards B.R. from the definition of

“child abuse” as contemplated pursuant to Section 6304(d). Id.

      Pennsylvania Rule of Appellate Procedure 302(a) states that “[i]ssues

not raised in the trial court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302(a). “[O]ur Supreme Court has frequently stressed

the necessity of raising claims at the earliest opportunity to ‘eliminate the

possibility that an appellate court will be required to expend time and energy

reviewing claims on which no trial [court] ruling has been made.’” Interest

of T.M., 239 A.3d 193, 201 (Pa. Super. 2020).

      In the case sub judice, Mother did not raise her Section 6304(d)

claim - that her conduct towards B.R. fell within the parameters of her right

as a parent to use a reasonable amount of force for the purpose of supervision,

control, and discipline – with the trial court either at the child abuse hearing

or in her Rule 1925(b) statement. As such, the trial court could not specifically

address, or make relevant findings about, this claim.      Accordingly, Mother

waived her claim that her conduct and actions towards B.R. did not constitute

“child abuse” pursuant to Section 6304(d). In re M.Z.T.M.W., 163 A.3d 462,

                                      -7-
J-A13011-22



466 (Pa. Super. 2017) (stating that, a finding of waiver of issues not included

in a Rule 1925(b) statement is mandatory); see also Interest of N.K., 2022

WL 664185 (Pa. Super. Mar. 7, 2022) (unpublished memorandum).4

       In finding that Mother’s conduct rose to the level of child abuse,5 the

trial court stated,

       During the [child abuse] hearing on October 1, 2021, [a] DHS
       Investigator [] testified that [she] was the DHS investigator
       assigned to the case. The DHS Investigator testified [that she]
       learned of an altercation between Mother and [B.R.] on
       September 29, 202[0,] via a CPS report. The CPS report was
       authenticated by the DHS Investigator and was entered as an
       exhibit without objection from Mother's counsel. Included with
       the report were photos of [B.R.’s] injuries [sustained] as a result
       of the altercation. These photos were also admitted into evidence
       without objection from Mother's counsel.

       The DHS Investigator testified that Mother admitted to [her] that
       she hit [B.R.] Mother also said she never used a knife against
       [B.R.] but would have stabbed her if a knife was available. The
____________________________________________


4 We note that the parent in N.K., supra, was represented by the same
counsel that represents Mother in the case sub judice and that counsel filed
an almost identical Rule 1925(b) statement and appellate brief in the case sub
judice as was filed in N.K., supra. Ultimately, this Court in N.K., supra,
found, as we do in the case sub judice, that the parent waived a claim pursuant
to Section 6304(d) for failure to raise such issue before the trial court. N.K.,
2022 WL 664185, at *3-*4.

5 We note that, at the child abuse hearing and in its appellate brief, DHS
asserted that Mother’s conduct and actions towards B.R. rose to the level of
child abuse pursuant to Section 6303(b.1). DHS’s Brief, 10-13; see also N.T.,
10/1/21, at 26-66. Conversely, the guardian ad litem advocated that Mother’s
conduct did not rise to the level of child abuse. N.T., 10/1/21, at 61-62
(stating, “I don’t think what we’ve heard is a mutual fight between Mother and
[B.R.] who are relatively equal size. It’s unclear [] who threw the first punch
but – or the first slap. But[,] I really don’t think this meets the legislature[’s]
intent of child abuse.”).


                                           -8-
J-A13011-22


      DHS Investigator testified that Mother was prepared to hit [B.R.]
      more but was disrupted by the presence of neighbors. The DHS
      Investigator testified that [B.R.,] in an interview [with the DHS
      Investigator,] said that Mother attempted to throw a rock at her
      but missed. The [DHS] Investigator also testified that [B.R.] was
      treated at [a hospital] for injuries sustained during the altercation.
      These injuries included bumps on the face and head[,] as well as
      abrasions on the face and arms. During the [child abuse] hearing
      on October 1, 2021, Mother testified that she hit, slapped, and
      scratched [B.R.] but did not punch or use a knife or rock in the
      altercation on September 29, 2021[.] Mother described the
      altercation as being a family dispute instigated by [B.R.] resulting
      in [B.R.] being hospitalized and Mother being arrested by the
      Philadelphia police.     The testimony of Mother and the DHS
      Investigator (all subject to cross[-]examination[] by [Mother’s]
      counsel[)] was enough to determine that [] Mother was the
      perpetrator of child abuse [against B.R.] Mother attempted to
      [downplay] the altercation[,] but the testimony of the DHS
      Investigator clearly demonstrated that the altercation caused
      [B.R.] serious bodily injury and would have been worse but for the
      intervention of police and neighbors.

Trial Court Opinion, 1/20/22, at 6-8 (extraneous capitalization omitted).

      The record demonstrates that, on September 29, 2020, an altercation

ensued between Mother and B.R., concerning B.R.’s relationship with a male

individual. N.T., 10/1/21, at 38-39, 50-52; see also N.T., 10/1/21, at Exhibit

DHS 2.    Mother indicated to the DHS Investigator, at the time of the

investigation into the allegations of child abuse, that B.R. became disrespectful

towards Mother and that Mother slapped B.R. in the face. Id. at 38. The DHS

Investigator stated that “[o]nce [the slap] happened, [B.R.] and [Mother]

began getting physical with each other.” Id.

      At the child abuse hearing, Mother testified that B.R. started to hit

Mother first and that Mother’s actions were responsive in nature and were for



                                      -9-
J-A13011-22



purposes of defense.6 Id. at 52. Mother described the altercation with B.R.

as “a family fight.” Id. at 53. The DHS Investigator reported that Mother hit

B.R. in the face, with both open-handed slaps and punches, pulled B.R. by the

hair, and scratched B.R. Id. at 40. The DHS Investigator testified that, during

the DHS investigation, Mother admitted to causing the injuries to B.R. Id. at

41. On cross-examination, Mother admitted that she “smacked” or hit B.R.

approximately five times, and pulled her hair “[b]ecause she was punching

me and kicking me.” Id. at 58, 61. Mother stated that she scratched B.R.

because she has “long nails.” Id. at 50.

       As a result of the altercation, B.R. was transported to a hospital where

she was treated for her injuries, and she remained in the hospital overnight

because of a possible concussion. Id. at 42. B.R.’s injuries included several

scratches, which were treated with ointment, a bump on her head underneath



____________________________________________


6 Mother’s brief argues, based upon this testimony, that Mother used force
either to defend herself from B.R., or to supervise, control, and discipline B.R.
Mother’s Brief at 15. Mother further maintains that section 6304(d) excludes
this conduct from the definition of child abuse. Id. at 15-16. In an apparent
effort to avoid waiver, Mother contends that the definition of child abuse in
section 6303(b.1) must yield to the exception found at section 6304(d) since
“a parent retains the right to use reasonable force for the supervision,
control, and discipline of [her] child pursuant to section 6304(d), regardless
of any of the provisions of [section] 6303(b.1).” Id. at 18 (emphasis in
original). This argument does not alter our conclusion regarding waiver, as
even claims raising statutory construction must be raised and preserved
before the trial court. T.M., 239 A.3d at 201 (stating, this Court “will not
consider assignments of error that were not brought to the tribunal’s attention
at a time at which the error could have been corrected or the alleged prejudice
could have been mitigated” (emphasis and citation omitted)).

                                          - 10 -
J-A13011-22



her hairline, and several bruises to her face, as well as complaints of a

headache. Id. at 43-44; see also id. at Exhibit DHS 3.

      At the conclusion of the child abuse hearing, the trial court stated,

      Well[,] it comes down to a credibility issue. And I find that at the
      time that this incident happened[,] it was fresh in [B.R.’s] mind.
      And it was fresh in the [DHS Investigator’s] mind. And it was
      fresh in the police[ officer’s] mind because [Mother was arrested]
      for assault.

                                      ...

      This is a 15 year-old [child.] Mother has a parental duty to protect
      the child. That doesn’t include slapping her around, scratching
      her, [or] pulling her hair.

      So[,] this is a finding of child abuse. And I’m basing that on the
      credibility of the [DHS Investigator] along with the credibility of
      [Mother,] which I find she’s trying to downplay this incident that
      led to the child having to go to the hospital and [Mother] getting
      arrested.

Id. at 62-63.

      After review, we find that the record supports the trial court’s credibility

determinations and findings of fact and, thus, conclude that the trial court did

not abuse its discretion or err as a matter of law in finding that Mother’s

actions constituted child abuse against B.R. It is within the purview of the

trial court, who sits as the trier-of-fact in these types of cases, to determine

whether there is clear and convincing evidence of child abuse. This Court is

not in a position to reweigh the evidence and will affirm the trial court’s

decision so long as it is not manifestly unreasonable. While the trial court in

the case sub judice found that Mother’s actions against B.R. rose to the level



                                     - 11 -
J-A13011-22



of serious bodily injury, a finding of child abuse, as discussed supra, requires

only bodily injury, which is impairment of physical condition or substantial

pain. 23 Pa.C.S.A. § 6303(a) and (b.1)(1). Clear and convincing evidence

was presented that Mother knowingly, intentionally, and recklessly caused

physical injury to B.R. in the form of several scratches, bruising on B.R.’s face

and neck, a bump on her head, and a possible concussion. Substantial pain

may be inferred from the circumstances surrounding the physical force Mother

used against B.R. during the altercation, including the pulling of her hair, that

caused B.R. to sustain scratches requiring medical treatment, bumps and

bruises on B.R.’s face, head, and neck, and slaps and blows to B.R.’s face and

head to such an extent that hospital physicians felt the need to observe B.R.

overnight for a possible concussion. See Commonwealth v. Duck, 171 A.3d

830, 836 (Pa. Super. 2017) (stating, “[s]ubstantial pain may be inferred from

the   circumstances      surrounding      the   physical   force   used”);   see also

Commonwealth v. Jorgenson, 492 A.2d 2, 6 (Pa. Super. 1985) (stating

that, striking a victim twice in the face causes substantial pain for purpose of

bodily injury), reversed on other grounds, 517 A.2d 1287 (Pa. 1986).

Therefore, we discern no abuse of discretion or error of law by the trial court

in finding that Mother’s actions towards B.R. caused bodily injury and, thus,

amounted to child abuse.7
____________________________________________


7 To the extent that Mother raised a Section 6304(d) claim during her
testimony at the child abuse hearing (N.T., 10/1/21, at 52), the trial court



                                          - 12 -
J-A13011-22



       In light of our finding that Mother’s first issue does not merit relief, it

follows that her second issue, in which she asserts that the trial court erred in

converting the CWIS report of child abuse to a “founded report,” does not

merit relief. A child abuse report involving a perpetrator that is made pursuant

to the Child Protective Services Law is a “founded report” when, inter alia,

“[t]here has been a judicial adjudication based on a finding that a child who

is a subject of the report has been abused and the adjudication involves the

same factual circumstances involved in the allegation of child abuse.”         23

Pa.C.S.A. § 6303(a); see also J.F. v. Dept. of Human Servs., 245 A.3d

658, 660 (Pa. 2021).

       Here, the trial court found that B.R., who was the subject of the child

abuse report, was, in fact, abused by Mother.         Therefore, the trial court

properly ordered that the child abuse report (CWIS report number 8926312)




____________________________________________


found Mother’s testimony to be self-serving and not credible. Although
evidence existed that demonstrated both Mother and B.R. engaged in an
altercation, as the trial court noted, Mother has a parental duty to protect B.R.
Id. at 63. Mother has a right to use only reasonable force to supervise,
control, or discipline B.R. or to defend herself. Here, Mother’s actions of
scratching, slapping, and hitting B.R., as well as pulling her hair, resulted in
B.R. sustaining injuries requiring medical treatment, as well as incurring
several bumps and bruises on her head, face, and neck areas. We concur with
the trial court that Mother’s rights as a parent do not include “slapping [B.R.]
around, scratching her, [or] pulling her hair.” Id.



                                          - 13 -
J-A13011-22



be amended from “indicated”8 to “founded.” Consequently, Mother’s second

issue is without merit.

       Order affirmed.

       Judge Dubow did not participate in the consideration or decision of this

matter.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2022




____________________________________________


8  “An ‘indicated’ report is one wherein the determination relies on DHS's or
the county agency's own assessment that their investigation revealed
‘substantial evidence of the alleged abuse by a perpetrator exists based on’
available medical records, the child protective services investigation, or an
‘admission of the acts of abuse by the perpetrator.’” J.F., 245 A.3d at 660,
citing 23 Pa.C.S.A. § 6303(a).


                                          - 14 -